Exhibit 10.64

WILLIAMS-SONOMA, INC.

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to the Agreement (the “Amendment”) is made as of November 11,
2008, by and between Williams-Sonoma, Inc. (the “Company”), and Sharon L.
McCollam (the “Executive”).

RECITALS

WHEREAS, the Company and Executive entered into that certain employment
Agreement dated December 28, 2002 (the “Agreement”).

WHEREAS, the Company and Executive desire to amend the Agreement to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.

NOW, THEREFORE, the Company and Executive agree that in consideration of the
foregoing and the promises and covenants contained herein, the parties agree as
follows:

AGREEMENT

1.        The first WHEREAS clause of the Agreement is hereby amended to read in
its entirety as follows:

WHEREAS, the Company presently employs the Executive as Executive Vice
President, Chief Operating and Chief Financial Officer;

2.        Disability.  Section 4 of the Agreement, entitled “Disability,” is
hereby amended to read in its entirety as follows:

4.   Disability.  If the Company reasonably shall determine that the Executive
has become physically or mentally incapable of performing her duties
(“disabled”) and the Company reasonably determines that such incapacity is
likely to last for a period of at least 180 days from the onset of such
disability, the Company may, at its election at any time after the date of such
onset while the Executive remains disabled, terminate the Executive’s employment
hereunder by giving the Executive written notice of such termination, effective
following the expiration of any short-term disability leave (typically thirteen
(13) weeks) to which Executive is entitled under the Company’s short-term
disability policy as in effect at such time. However, following the date of
notice of such termination and during the time of such short-term disability
leave, Executive shall cease to be an officer of the Company. After such
short-term disability leave, Executive shall be eligible to receive any payments
to which she is entitled under the Company’s long-term disability policy,
provided that she qualifies



--------------------------------------------------------------------------------

for coverage. Unless the Executive becomes disabled in the course of performing
her duties as an officer of the Company (in which case the Company shall have
the additional obligations specified in Section 7(a) the Company shall have no
other obligation to the Executive or her dependents other than Entitlement,
Rights, accrued vacation pay and amounts due under the Company’s long-term
disability plan, and any benefits offered by the Company under its then policy
to employees who become disabled while employed by the Company.

3.        Termination for Good Reason or Without Cause.  Section 7 of the
Agreement, entitled “Termination for Good Reason or Without Cause,” is hereby
amended to read in its entirety as follows:

7. Termination for Good Reason or Without Cause.  In the event of a termination
of the Executive’s employment pursuant to Section 6 hereof, or in the event the
Company shall terminate the Executive’s employment without cause, or, in the
event the Executive dies or terminates due to becoming disabled during the
course of performance of her duties as an officer of the Company, then the
Company shall have no obligation to Executive except as follows:

(a) The Executive shall receive her Entitlements and have her Rights. In
addition, from the date of such termination until the earliest of (i) the
Severance Period Termination Date, as hereinafter defined, or (ii) the
Executive’s material violation of the post employment requirements of Section 8
hereof, following the date of such termination (hereinafter referred as the
“Severance Period”), the Company shall (x) make payments to the Executive in
accordance with the payroll schedule applicable to officers of the Company
(subject to the timing provisions of Section 17 hereof), calculated at the
annual rate of base salary which the Executive was receiving immediately prior
to such termination, plus (y) provide Executive with an additional lump sum
payment equal to eighty percent (80%) of Executive’s annual base salary as in
effect immediately prior to such termination, payable, subject to the timing
provisions of Section 17, on or within fifteen (15) days of such termination. As
used herein the “Severance Period Termination Date” shall mean the first
anniversary of the date of termination of Executive’s employment with the
Company.

(b) During the Severance Period the Executive shall not be an employee and shall
not be entitled to receive any fringes, perquisites or benefits from the
Company, except the Company shall pay the premiums for her and her dependents’
health coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”) until the earliest of (i) the end of the usual COBRA
continuation period of eighteen (18) months, or (ii) such time as she commences
other employment or (iii) such time as she or a dependent, as the case may be,
is no longer eligible for continued coverage under COBRA.

(c) The Company shall provide the Executive, at no cost to the Executive, with
out-placement services at a level commensurate with the Executive’s position.
Such outplacement services may not be incurred later than December 31 of the
second year following the calendar year in which Executive’s termination
occurred. The Company shall pay the cost of such outplacement services directly
to the Company-selected or approved provider.

 

2



--------------------------------------------------------------------------------

(d) The Executive shall not be required to mitigate the amount of any payment
provided for in the second sentence of paragraph (a) or in paragraph, (b) by
seeking other employment nor shall any amounts to be received by the Executive
hereunder be reduced by any other compensation earned.

(e) The Company shall be entitled to withhold from any payments made to the
Executive under this Section 7 any amounts required to be withheld by applicable
federal, state or local tax law.

4.        Section 409A.  Section 17 of the Agreement, to be entitled “Section
409A,” is hereby added to the Agreement and shall read in its entirety as
follows:

17.  Section 409A.

 (a) Notwithstanding anything to the contrary in this Agreement, no Deferred
Compensation Separation Benefits payable under this Agreement will be considered
due or payable until and unless Executive has a “separation from service” within
the meaning of Section 409A of the U.S. Internal Revenue Code of 1986, as
amended and the final regulations and any guidance promulgated thereunder, as
each may be amended from time to time (together, “Section 409A”).
Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s “separation from service” other than due to Executive’s death, then
any severance benefits payable pursuant to this Agreement and any other
severance payments or separation benefits, that in each case when considered
together may be considered deferred compensation under Section 409A (together,
the “Deferred Compensation Separation Benefits”) and are otherwise due to
Executive on or within the six (6) month period following Executive’s
“separation from service” will accrue during such six (6) month period and will
instead become payable in a lump sum payment on the date six (6) months and one
(1) day following the date of Executive’s “separation from service.” All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

 (b) Notwithstanding anything herein to the contrary, if Executive dies
following her “separation from service” but prior to the six (6) month
anniversary of the date of her “separation from service,” then any Deferred
Compensation Separation Benefits delayed in accordance with this Section will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death, but not later than ninety (90) days after the date of
Executive’s death, and all other Deferred Compensation Separation Benefits will
be payable in accordance with the payment schedule applicable to each payment or
benefit.

 (c) For the avoidance of doubt, if, as a result of Executive’s material
violation of the post employment requirements of Section 8 hereof, the Severance
Period ends prior to the payment of any Deferred Compensation Separation
Benefits delayed in accordance with this Section, any Deferred Compensation
Separation Benefits accrued prior to the end of the Severance Period will not be
forfeited but will be paid in accordance with the timing of payment provisions
of this Section.

 

3



--------------------------------------------------------------------------------

 (d) It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
under Section 409A prior to actual payment to Executive.

5.        Full Force and Effect.  To the extent not expressly amended hereby,
the Agreement shall remain in full force and effect.

6.        Entire Agreement.  This Amendment and the Agreement constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.

7.        Successors and Assigns.  This Amendment and the rights and obligations
of the parties hereunder shall inure to the benefit of, and be binding upon,
their respective successors, assigns, and legal representatives.

8.        Counterparts.  This Amendment may be executed in counterparts, all of
which together shall constitute one instrument, and each of which may be
executed by less than all of the parties to this Amendment.

9.        Governing Law.  This Amendment shall be governed in all respects by
the internal laws of California, without regard to principles of conflicts of
law.

10.        Amendment.  Any provision of this Amendment may be amended, waived or
terminated by a written instrument signed by the Company and Executive.

(Signature page follows)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth above.

 

SHARON L. MCCOLLAM

   

WILLIAMS-SONOMA, INC.

/s/  Sharon L. McCollam

   

/s/  W. Howard Lester

Signature

    Signature

Sharon L. McCollam

   

W. Howard Lester

Print Name

    Print Name    

Chairman and Chief Executive Officer

    Print Title

 

 

 

 

 

 

 

 

(Signature page to Amendment to S. McCollam Agreement)

 

5